Case 2:15-cv-05642-CAS-JC Document 499-16 Filed 11/20/19 Page 1 of 4 Page ID
                                 #:10840




                     Exhibit 15
f
    Case
     Case2:15-cv-05642-CAS-JC
           2:15-cv-05642-CAS-JCDocument
                                Document486-1
                                          499-16
                                               Filed
                                                   Filed
                                                      10/09/19
                                                         11/20/19
                                                                Page
                                                                  Page
                                                                     2402of
                                                                          of307
                                                                             4 Page
                                                                                PageIDID
                                        #:10200
                                        #:10841



                The following facts are admitted and require no proof.

                1.    Jordan Houston received total gross income of$631 ,448.47 from the
     exploitation of the composition and sound recording of "Dark Horse" in the United
     States.
                2.    Jordan Houston incurred costs attributable to the aforementioned
     exploitation of "Dark Horse" in the amount of$119,343.76, consisting of legal and
     accounting fees.
                3.    Karl Martin Sandberg received total gross income of $1,265,083.02
     from the exploitation of the composition and sound recording of "Dark Horse" in
     the United States.
                4.    Karl Martin Sandberg incurred the following costs attributable to the
     aforementioned exploitation of "Dark Horse."
                         a. Management commissions in the amount of $126,508.30,
                            calculated as a 10% commission of gross income from Dark
                            Horse;
                         b. Legal, administrative, and accounting fees in the amount of
                            $12,650.83, calculated as a 1% commission on gross income
                            from Dark Horse relating to such professional fees.
                5.    Lukasz Gottwald received total gross income of $347,797.89 from the
     exploitation of the composition and sound recording of "Dark Horse" in the United
     States.
                6.    Lukasz Gottwald incurred the following costs attributable to the
     aforementioned exploitation of "Dark Horse."
                         a. Production expenses in the amount of $245 .17
                         b. Professional fees in the amount of $77,334.57.



                                                                                         JOINT
                                                                                         EXHl!J,T
     1127825 7. 1
                                                                                          IG-_,
                                                                                     EXHIBIT 35
                                                                                     PAGE 1909
        Case
         Case2:15-cv-05642-CAS-JC
               2:15-cv-05642-CAS-JCDocument
                                    Document486-1
                                              499-16
                                                   Filed
                                                       Filed
                                                          10/09/19
                                                             11/20/19
                                                                    Page
                                                                      Page
                                                                         2413of
                                                                              of307
                                                                                 4 Page
                                                                                    PageIDID
                                            #:10201
                                            #:10842



                   7.     Kasz Mqney Inc. received total gross income of $1,079,218.20 from
         the exploitation of the composition and sound recording of "Dark Horse" in the
         United States.
                   8.     Kasz Money Inc. incurred the following costs attributable to the
         aforementioned exploitation of "Dark Horse."
                                                                                 -

                         -~,     a. Production expenses in the amount of$760.75
                                 b. Professional fees in the amount of $239,969.4.6.
                   9. · Henry Walter received total gross income of $826,704.07 from the
         exploitation of the composition and sound recording of "Dark Horse" in the United
         States.
                   10.    Henry Walter incurred the following costs attributable to the
         afor~mentioned exploitation qf"Dark Horse."
                                         '   '                                                  \


                                 a. Management fees in the amount $124,005.61, calculated as a
    \
    )                               15% commission of gross income from "Dark Horse'';
                                 b. Legal fees iri the amount of $41,335 . 20, calculated as a 5% ·
                                    commission of gross income from "Dark Horse"; and
                               . c. · Business management fees in the amount of$41,335.20,
                                    calculated as a 5% commission on gross income from "Dark
                                                              I


                                    Horse."
                   11.     Sarah Hudson received total gross.income of $670,852.47 from the
         ~xploitation of the compositio11 and sound recording of "Dark Horse" in the United
           . .            .,
         States.
                   12.     Sarah Hudson incurred the following costs attributable to the
         aforementioned exploitation of"Dark Horse."
                                 a. Legal fees in the amount $15,837.50, calculated as a percentage

(
                                    of an advance from Pr~scription Songs;



                                                          2
         11278251.l
                                                                                               EXHIBIT 35
                                                                                               PAGE 1910
                 Case
                  Case2:15-cv-05642-CAS-JC
                        2:15-cv-05642-CAS-JCDocument
                                             Document486-1
                                                       499-16
                                                            Filed
                                                                Filed
                                                                   10/09/19
                                                                      11/20/19
                                                                             Page
                                                                               Page
                                                                                  2424of
                                                                                       of307
                                                                                          4 Page
                                                                                             PageIDID
                                                     #:10202
                                                     #:10843


    /~,
<            \

                                     b. Legal fees in the amount of $32,750~75, calculated as a 5%
                                        commission of gross income from "Dark Horse," less the legal
                                        fee on the advance; and
                                     c. Business management fees in the amount of $33,542.63,
                                        calculated as a 5% commission on gross income from "Dark
                                        Horse."
                            13.   Kathryn Elizabeth Hudsort received total gross income of
                  $3,260,782.07 from the exploitation of the composition and sound rec~rding of
                  "Dark Horse" in the United States.
                            14.   Kathryn Elizabeth Hudson incutredthe following costs attributable to
                  the aforementioned exploitation of"Dark Horse."
                                     a. Management commissions in the amount of $489,117.31,
                                        calculated as a 15 % commission of gross income from Dark
         )
     /                                · Horse;
                                     b. Legal fees in the amount of$163,039.I0, calculated a~ a 5%
                                        commission on gross income from Dark Horse relating to such
                                        professional fees;
                                     c. Business ,management and accounting fees in the amount of
                                                  \
                                        $163,039.10, calculated as a 5 % commission of gross income
                                        from Dark Horse.
                            15.   Kobalt Music Publishing America, Inc. received net income of
                  $132,476.14 from the exploitation of the composition and sound recording of
                  "Dark Horse" in the United States.
                            16.   WB Music Corp. received net income of $130,450.36 from the
                  exploitation of the composition and sound recording of "Dark Horse" in the United
                  States.                                                               r




                                                             3
                  11278257.1
                                                                                                 EXHIBIT 35
                                                                                                 PAGE 1911
